Citation Nr: 0403223	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to October 
1971.  He died in October 1999.  The appellant is his sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied entitlement to service 
connection for cause of the veteran's death for the purpose 
of establishing entitlement to service-connected burial 
benefits and entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  The case has since come under the jurisdiction of 
the RO in Los Angeles, California.

The appellant requested a hearing before a Veterans Law Judge 
be held at the RO.  A hearing was scheduled for September 
2001.  However, the appellant failed to report for that 
hearing.  Subsequently, she withdrew her hearing request.

The case returns to the Board following a remand to the RO in 
October 2001.

The Board notes that this appeal was previously subject to a 
stay of adjudication of claims for DIC under 38 U.S.C.A. 
§ 1318.  That stay has been lifted.  The case is now ready 
for final appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran died in October 1999.  The death certificate 
lists the cause of death as atherosclerotic cardiovascular 
disease.

3.  During his lifetime, the veteran established service 
connection for post-traumatic stress disorder (PTSD).  At the 
time of his death, the veteran's disability was rated as 100 
percent disabling, which rating became effective June 16, 
1995.

4.  A disease or injury of inservice origins is not shown 
either to have caused or contributed to the veteran's demise.

5.  The veteran was not rated as 100 percent disabling for 10 
years prior to his death.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

2.  Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the appellant.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claims has also been met, as 
the RO informed her of the need for such evidence in a 
November 2002 letter.  See 38 U.S.C.A. § 5103A (West 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the appellant's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is aware that the letter noted above was sent after 
the appellant was issued an initial denial of her claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004) (stating that, in order to be considered valid, notice 
of the VA's duty under the VCAA must be issued prior to the 
initial decision by the RO).  However, in this instance, the 
Board finds such circumstances do not prejudice the appellant 
as the RO adjudicated the claim on the merits in the January 
2003 supplemental statement of the case.  Additionally, the 
appellant has not indicated that there is additional evidence 
in this case, which has not already been considered by the 
RO.


II.  Factual Background

Service medical records do not contain any indications of 
complaints, findings or treatment related to a heart disorder 
or hypertension.

A December 1993 VA treatment note indicated that the veteran 
presented to the hospital because of psychological problems.  
A diagnosis of hypertension was noted.

A May 1994 rating decision granted service connection for 
PTSD, and assigned an initial rating of 10 percent, effective 
December 9, 1993.

VA treatment notes from September 1994 indicated that the 
veteran was being treated for hypertension.

A July 1995 VA vocational rehabilitation record noted that 
the veteran had a recent cerebral vascular accident in April 
1995 with left hemiplegia.

An August 1995 VA treatment note stated that the veteran was 
being treated for PTSD.  A history of severe hypertension and 
a cerebral vascular accident with residual left hemiplegia 
was noted.

An October 1996 rating decision granted a temporary 
disability evaluation of 100 percent for PTSD for the period 
of June 16, 1995 through September 1, 1995 based on the fact 
that the veteran was hospitalized for over 21 days.  A rating 
of 30 percent for PTSD was assigned effective September 1, 
1995.

A March 1997 rating decision granted a 100 percent evaluation 
for PTSD effective June 16, 1995.

A November 1998 VA treatment record noted that the veteran 
was diagnosed with an acute myocardial infarction.

The veteran's death certificate indicated that he died on 
October 6, 1999.  The cause of death was listed as 
atherosclerotic cardiovascular disease.

The appellant has contended that the veteran's cardiovascular 
disease was caused by the increased stress the veteran 
experienced as a result of his service-connected PTSD.

A December 2002 VA medical opinion stated that the examiner 
reviewed the veteran's claims file.  The examiner stated that 
there was no nexus between "any in-service condition, 
including post-traumatic stress disorder (PTSD), and the 
veteran's [cause of death]."  The examiner stated that there 
was "no good evidence linking any stress condition 
(including PTSD) with high blood pressure, coronary disease, 
vasospasm, or any other vascular phenomenon associated with 
CVA (stroke), or myocardial infarction (MI) and death."

III.  Criteria and Analysis

Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for heart 
disease may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To establish service connection for cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  Service connection will be determined by 
exercise of sound judgment, without recourse to speculation 
and after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran to 
include autopsy reports.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim of service connection for the cause of the veteran's 
death.  First, it must be noted that the only disability for 
which the veteran was service-connected during his life was 
PTSD.

With regard to the listed cause of death, atherosclerotic 
cardiovascular disease, the Board notes that the service 
medical records do not contain any references to treatment or 
complaints related to hypertension or any heart disorder.  
The first showing of findings related to cardiovascular 
disease is a December 1993 VA treatment note, which reported 
a history of hypertension.  No medical professional has 
attributed the veteran's post-service diagnosis of 
cardiovascular disease to service.  Nor is there evidence 
that the veteran's hypertension was manifest to a compensable 
degree within one year of service.

The Board notes that the appellant contends that the 
veteran's heart disorder was a result of stress, which was 
caused by his service-connected PTSD.  However, a VA examiner 
has reviewed the veteran's claims file, and, in a December 
2002 opinion, stated that there was no nexus between the 
veteran's PTSD and the indicated cause of death.  The 
examiner offered a rationale for such opinion when he 
indicated that there is "no good evidence linking any stress 
condition (including PTSD) with high blood pressure, coronary 
disease, vasospasm, or any other vascular phenomenon 
associated with CVA (stroke), or myocardial infarction (MI) 
and death."

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Entitlement to DIC based on 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse, child or parent of 
the veteran upon the service-connected death of the veteran.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as a result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding the death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with regard to a claim for benefits under the 
provision of 38 U.S.C.A. § 1318 and certain other cases, 
issue involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 269, 278 (1999).

In January 2000, in response to the above referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(January 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. 
§ 1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict 
with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  
Id.  The Federal Circuit remanded the case for VA to 
undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  While the veteran's service-connected 
PTSD was rated as 100 percent disabling prior to his death, 
it was not so rated for 10 years continuously prior to his 
death.  The veteran, who had been separated from service for 
many years, was rated as totally disabled effective June 16, 
1995, a period of approximately 4 years prior to his death.  
Therefore, the veteran is not a "deceased veteran" within 
the meaning of the controlling language of 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  Accordingly, the appellant's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The Board notes that the RO received the appellant's claim 
for DIC benefits in October 1999.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question were interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



